Wood, J., (after stating the facts). In the absence of a showing to the contrary, it will be presumed that the decree of the court was' correct. There is nothing in the record as abstracted by appellant to show that the grantors in the deed of trust waived their right to redeem under section 5420, Kirby’s Digest. Assuming that such right had not been waived, the decree of the court is correct. For, in the absence of such showing, the decree should be treated as granting to appellee redemption from the sale. The decree giving him such right was entered before the sale was confirmed. It matters not in what form the application of appellee for redemption was couched, unless the grantors in the deed of trust had waived their right of redemption, appellee 'would be entitled to it, and the decree of the court granting such rights will not be reversed because of informalities in the petition of the applicant. The decree of the court, for aught that appears to the contrary in the record, was tantamount to allowing appellee the right to redeem, and, so treated, it is correct, and it is unnecessary for us to consider the question of whether or not the sale should have been confirmed to appellant as urged in her brief. The judgment is affirmed.